Citation Nr: 0809461	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  03-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including a claim based on exposure to Agent 
Orange during Vietnam service.

2.  Entitlement to Dependent's Education Assistance under 
Title 38 U.S.C.A., Chapter 35 (West 2002 & Supp 2007).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
October 1957, January 1961 to January 1965, July 1966 to July 
1970, and April 1976 to May 1978.  He died in June 1989, at 
the age of 53.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

This matter was previously before the Board in April 2004 and 
March 2005.  It was remanded for further development on both 
occasions.  


FINDINGS OF FACT

1.  The veteran died in June 1989.

2.  The immediate cause of death was cardiorespiratory arrest 
due to or as a consequence of carcinoma of the oropharynx.

3.  At the time of his death, the veteran had no service-
connected disabilities.

4.  Cancer of the oropharynx is not a disease which the 
Secretary has established as presumptively associated with 
Agent Orange exposure.

5.  The first objective medical evidence of a diagnosis of 
cancer was in February 1985.  The veteran's oropharynx cancer 
was not present in service or for many years later, and it is 
not related to a disease or injury in service or to a 
service-connected disability.

6.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137, 1310 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2007).

2.  The claim for dependent's educational assistance under 38 
U.S.C., Chapter 35 lacks legal entitlement under the law 
providing for educational assistance pursuant to 38 U.S.C., 
Chapter 35.  38 U.S.C.A. § 3501 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

August 2002 and June 2004 VCAA letters informed the appellant 
of the information and evidence necessary to substantiate the 
claim, what types of evidence VA would undertake to obtain, 
and what evidence the appellant was responsible for 
obtaining.  The letters did not explicitly tell her to submit 
all relevant evidence in her possession.  The letters told 
her to submit medical evidence in her possession and to tell 
VA about relevant evidence and that it was her responsibility 
to ensure that VA received the evidence.  She was thereby put 
on notice to submit relevant evidence in her possession and 
she was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in her 
possession. 

Subsequent to the Board's most recent remand the United 
States Court of Appeals for Veterans Claims issued a decision 
interpreting the VCAA as imposing additional notice 
requirements in the case of a claim for Dependency Indemnity 
and Compensation (DIC) benefits based on service connection 
for the cause of death.  Generally, section 5103(a) notice 
for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter, will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  

The veteran had not established entitlement to service 
connection for any conditions at the time of his death; hence 
no notice is required with regard to the first and second 
Hupp elements.  The VCAA letters discussed above, provided 
information on establishing service connection for the cause 
of death based on a condition that was not previously service 
connected.  She was also told that there was presumptive 
service connection for veteran's who served in Vietnam and 
developed certain diseases and that medical evidence could 
otherwise substantiate entitlement to service connection for 
other claimed diseases.  This notice was tailored to her 
claim that the veteran's fatal cancer was incurred as the 
result of Agent Orange exposure in Vietnam.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the above notices.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As the Board concludes below 
that the preponderance of the evidence is against the claim 
of service connection for the cause of the veteran's death 
and Chapter 35 eligibility, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The matter was also referred for a VA opinion on 
two separate occasions.  As such, no further action is 
necessary to assist the claimant with the claim. 



Cause of Death

Pursuant to 38 U.S.C.A. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability. See Darby v. Brown, 10 Vet. App. 243, 
245 (1997); Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  A 
veteran's death will be considered service connected where a 
service-connected disability was either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312(a) (2007).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In terms of a DIC claim based on cause of death, the first 
Caluza requirement, "evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die)". Carbino v. Gober, 
10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as 
to veteran's who served in Vietnam during the Vietnam War, 
certain diseases may be presumed to have resulted from 
exposure to herbicide agents such as AO.

The diseases listed shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6); see also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Finally, the Board notes that the veteran did serve 
in Vietnam during the appropriate time period and it is 
therefore presumed that he was exposed to herbicide agents.  
38 C.F.R. § 3.307(a)(6)(iii).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically y related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

Cancer manifested to a compensable degree within one year 
after service discharge may be presumptively service-
connected even where the disability was not shown during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The death certificate shows that the veteran died in June 
1989.  According to the death certificate the immediate cause 
of death was cardiorespiratory arrest due to or as a 
consequence of carcinoma of the oropharynx.  At the time of 
the veteran's death, service connection was not in effect for 
any disability.  

The veteran's service medical records are devoid of any 
complaints or findings of cancer.  At the time of the 
veteran's 1978 service separation examination, he was noted 
to have an area of hyperkeratosis on the right tongue or 
floor of mouth which measured 1 x .5 cm.  He was noted to use 
both alcohol and tobacco.  

There were no complaints or findings of cancer in the years 
immediately following service.  

In early 1985, the veteran was seen with complaints of 
odynophagia, questionable episodes of nemoptysis, and an 
anterior tongue lesion.  The veteran was scheduled for 
removal of the lesion in February 1985.  A preoperative 
diagnosis of right tongue lesion, possible squamous cell 
carcinoma, leukoplakia areas in upper aero-digestive tract, 
including buccal mucosa, floor of mouth, and left false focal 
cord were rendered.  

Biopsy results revealed squamous cell carcinoma of the right 
floor of the mouth with severe dysplasia of both lateral 
margins; moderately differentiated squamous cell carcinoma of 
the tongue, deeply invasive in the central aspect with severe 
dysplasia along the medial resection margin; moderately 
differentiated squamous cell carcinoma in the mid-aspect with 
severe dysplasia of both lateral resection margins of the 
left floor of the mouth; and metastatic squamous cell 
carcinoma in one out of six lymph nodes with extension 
through the lymph node capsule into the soft tissue.  

Final diagnoses at the time of discharge were carcinoma of 
the anterior floor of the mouth, "T3, N1, MO lesion."  

The veteran underwent additional surgery in April 1986.  A 
preoperative diagnosis of squamous cell carcinoma of the 
floor of the mouth, questionable new primary v. recurrence, 
was rendered.  Following surgery, the postoperative diagnosis 
remained the same.  The veteran underwent additional surgery 
in February 1988 for a lesion at the base of the tongue on 
the right.  A postoperative diagnosis of lesion extending to 
the left lateral posterior base of the tongue up to the 
palatal glossal fold was rendered.  

At the time of his final hospitalization in April 1989, the 
veteran was noted to have been seen in his private 
physician's office in February 1985 with multifocal carcinoma 
of the oropharynx and floor of the mouth and to have 
undergone radical surgery.  He had been followed since that 
time.  He was noted to have had an advanced recurrence with 
head deformity.  The veteran also had continuous use of pain 
medication and a gastrostomy tube for feeding.  He was 
discharged to home on May 10, 1989.  Diagnoses of terminal 
squamous cell carcinoma of the head and neck and pneumonia 
were rendered.  

In an August 2002 letter, the veteran's treating physician, 
S. Schell, M.D., reported that he did treat the veteran for 
squamous cell carcinoma of the oral cavity with extensive 
disease and recurrence.  He noted that the veteran had many 
predisposing factors for this.  On review of the original 
history and physical report of 1985, it was noted that the 
veteran had a history of heavy smoking and drinking and AO 
exposure.  Dr. Schell concluded that obviously this type of 
cancer was multifactorial in its onset and certainly there 
were several contributing factors which included the social 
history and possibly the AO history and there could be a 
genetic predisposition.  

In her March 2003 notice of disagreement and April 2003 
substantive appeal, the appellant expressed her belief that 
the veteran developed the cancer which led to his death as a 
result of exposure to AO.  

The matter was referred to a VA physician in August 2004 for 
an opinion.  In an August 2004 report, the examiner reviewed 
the history reported above.  

The examiner noted that the pathology report indicated that 
the veteran had a squamous cell carcinoma from the left floor 
of the mouth and a poorly differentiated tumor in the mid 
anterior tongue and the right lateral anterior tongue.  He 
opined that the squamous cell carcinomas were not a soft 
tissue sarcoma, and as such did not meet the criteria for 
being a soft tissue sarcoma.  

As to the question of whether the tumor was related to 
herbicide exposure, the examiner commented that the veteran's 
carcinomas of the head and neck were related to chronic 
irritation.  This could be from either alcohol or cigarette 
exposure.  Some patients were at higher risks.  He also noted 
that some felt there was some type of genetic disposition.  
The examiner stated that at that point, there was no 
literature to suggest that exposure to herbicides was related 
to the development of head and neck cancer.  He opined that 
it was not likely that the veteran's cancer was related to 
herbicide exposure during service.  

Additional service medical records were subsequently received 
these included the report of the veteran's 1978 examination 
prior to final discharge from the service.  On this 
examination, the veteran was noted to have an area of 
hyperkeratosis on his right tongue and on the floor of the 
mouth that measured approximately 1 x .5 centimeters.  No 
diagnosis was rendered at that time.  

In a November 2007 addendum report, the VA physician noted 
the findings at the time of the 1978 examination and observed 
that no biopsy had been performed.  The diagnosis of 
hyperkeratosis was made based on examination only.  He 
further observed that there had been no follow-up.  He noted 
that the veteran was diagnosed in 1985 with a squamous cell 
carcinoma of the right anterior tongue approximately 1.5 x 3 
cm. in size with leukoplakia in the surrounding areas.  There 
was also leukoplakia in the floor of the mouth, bilaterally, 
buccal mucosa, and questionable leukoplakia in the true/false 
vocal cord.  Per the history, the veteran was also noted to 
be a heavy alcohol user.  

The examiner observed that there had been a series of 
pathological changes in the oral cavity prior to the 
occurrence of the carcinoma.  These included leukoplakia, 
erythroplakia, hyperplasia, and dysplasia.  The 
histopathologic assessment of leukoplakia revealed a 
hyperparakeratosis which was variably associated with 
underlying epithelial hyperplasia.  He observed that 
leukoplakia without underlying dysplastic changes was rarely 
associated with progression to malignancy.  

The examiner further stated that the diagnosis of leukoplakia 
as a diagnosis of dysplasia or hyperplasia was a pathologic 
diagnosis.  Given that there was no evidence of a biopsy 
performed in 1978; he stated that it would be difficult to 
say at that this lesion was associated with a carcinoma that 
developed in 1985.  The examiner noted that according to the 
records, the veteran had multiple areas that were positive 
for cancer, not only on the tongue.  He stated that at this 
point, because of the lack of the biopsy, he would have to 
say that it was not as likely as not that the lesion was an 
initial manifestation of the squamous cell carcinoma of the 
tongue and mouth diagnosed in early 1985.  

The examiner concluded that alcohol was strongly associated 
with the veteran's cancer and that he would have to say that 
it was as likely as not that his cancer was due to alcohol 
use.  

Analysis

The first two elements of service connection for the cause of 
the veteran's death are satisfied inasmuch as the veteran is 
shown to have died of cancer of the oropharynx, and he is 
presumed to have been exposed to herbicides, including Agent 
Orange during his service in Vietnam.

The missing element in this case is a showing that the fatal 
cancer is related to Agent Orange exposure, or other disease 
or injury in service.

Diseases that the Secretary has associated with herbicide 
exposure include the following: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, soft-tissue sarcomas, and 
diabetes.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The only relevant medical opinion is that the 
veteran's cancer was not a soft tissue sarcoma, and it is not 
otherwise listed among the diseases subject to the 
presumption of service connection.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between AO exposure and any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27630-41 (2003).  Hence, 
presumptive service connection for cancer of the oropharynx 
cannot be provided on the basis of the veteran's exposure to 
Agent Orange.  A claimant is not precluded, however, from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Further, the availability of presumptive service 
connection for some conditions based on Agent Orange 
exposure, does not preclude service connection for other 
unlisted conditions.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  The claimant may support with affirmative medical 
opinion evidence her claim for service connection for cancer 
of the oropharynx as due to AO exposure.

The August 2002 letter from Dr. Schell provides competent 
evidence that AO exposure may have played a role in the fatal 
cancer.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  

Doctor Shell's statement of a possible role must be weighed 
against the other evidence of record.

The August 2004 VA examiner, following a comprehensive review 
of the claims folder, indicated that at this point there was 
no literature to suggest that exposure to herbicides was 
related to the development of head and neck cancer.  He 
opined that it was not likely that the veteran's cancer was 
related to herbicide exposure during his tour in the service.  
The physician's November 2007 addendum additional detailed 
reasons and bases for the conclusion that the fatal cancer 
was not related to Agent Orange exposure or any other disease 
or injury in service, and for the conclusion that the fatal 
cancer was not present in service or for some years 
thereafter.  

The VA examiner's opinions are more probative because they 
are more detailed, provide far more extensive rationales, and 
are much more detailed than the statement by Dr. Shell.  Dr. 
Shell's statement is also more equivocal than those of the VA 
physician.  Accordingly, the Board must find that the VA 
examiner's opinions are more probative than that of Dr. 
Shell.

As a lay person, the appellant's opinion as to the 
relationship between Agent Orange exposure and the cancer 
that caused the veteran's death is not competent for VA 
purposes.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
Barr v. Nicholson.  

The preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  Hence, the claim is denied.  
38 U.S.C.A. § 5107(b).


Chapter 35

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a).  In this case, the veteran did not have a 
permanent total service-connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and there 
is no legal entitlement to the benefit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependent's Education Assistance under Title 
38 U.S.C.A., Chapter 35 is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


